--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6
 
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR QUALIFIED UNDER ANY
APPLICABLE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND QUALIFICATION UNDER SUCH STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION AND/OR QUALIFICATION IS NOT REQUIRED.
 
CROWDGATHER, INC.
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

No.  __________ 
May __, 2009

 
THIS CERTIFIES THAT, for value received, _____________________, a
________________________ (the “Investor”), or Investor’s assigns (Investor and
Investor’s assigns being the “Holder”), is entitled to subscribe for and
purchase at any time during the Exercise Period from CrowdGather, Inc., a Nevada
corporation, with its principal office at 20300 Ventura Blvd., Suite 330,
Woodland Hills, California 91364 (the “Company”), a number of shares of Common
Stock equal to the Share Number at a per share price equal to the Exercise Price
in effect at such time.  This Warrant is issued in conjunction with the 8%
Secured Straight Convertible Debenture, dated of even date herewith (the
“Debenture”) by and between the Company and the investor listed on the
Debenture.
 
DEFINITIONS.  As used herein, the following terms shall have the following
respective meanings:
 
“Aggregate Warrant Price” shall mean the dollar value obtained by multiplying
$0.70 by _______.
 
“Common Stock” shall mean the common stock of the Company.
 
“Exercise Period” shall mean the period commencing on the original date of
issuance of this Warrant and terminating on the Maturity Date of the Debenture
(as that term is defined therein), unless (i) said Maturity Date has been
extended by the Holder or (ii) all of the initial principal thereunder has been
converted to Common Stock in accordance with the terms and conditions
thereof.  In the event that the Maturity Date has been extended, the Exercise
Period hereof shall terminate as of such extended Maturity Date, unless all of
the initial principal thereunder has been converted to Common Stock in
accordance with the terms and conditions thereof.  In the event that all of the
initial principal thereunder has been converted to Common Stock in accordance
with the terms and conditions under the Debenture, the Exercise Period hereof
shall terminate two years after the Maturity Date, or extended Maturity Date, of
the Debenture.
 
“Exercise Price” shall mean $0.70 per share of Common Stock.
 
“Exercise Shares” shall mean any Common Stock acquired upon exercise of this
Warrant.
 
“Share Number,” at any time, shall mean (i) the Aggregate Warrant Price minus
the aggregate exercise price previously paid upon exercise of this Warrant,
divided by (ii) the Exercise Price then in effect.
 
1

--------------------------------------------------------------------------------


 
EXERCISE OF WARRANT.
 
The rights represented by this Warrant may be exercised as a whole or in part at
any time during the Exercise Period, by delivery of the following to the Company
at its address set forth above (or at such other address as it may designate by
notice in writing to the Holder):
 
An executed Notice of Exercise in the form attached hereto;
 
Payment of the Exercise Price either in cash or by check; and
 
This Warrant.
 
Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates (and
such designation is in compliance with applicable securities laws and any
stockholders, investor rights or similar agreement), shall be issued and
delivered to the Holder as promptly as practicable after the rights represented
by this Warrant shall have been so exercised.
 
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
 
Notwithstanding anything to the contrary set forth in this Warrant, at no time
may the Holder exercise this Warrant if the number of shares of Common Stock to
be issued pursuant to such exercise would exceed, when aggregated with all other
shares of Common Stock owned by such Holder at such time, the number of shares
of Common Stock that would result in such Holder beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules thereunder) in excess of 4.99% of the
then-issued and outstanding shares of Common Stock; provided, however, that,
upon the Holder providing the Company with sixty-one (61) days notice (the
“Waiver Notice”) that such Holder would like to waive this Section 2(d) with
regard to any or all shares of Common Stock issuable upon exercise of this
Warrant, this Section 2(d) will be of no force or effect with regard to all or a
portion of the Warrant referenced in the Waiver Notice; provided, further, that
this provision shall be of no further force or effect during the sixty-one (61)
days immediately preceding the expiration of the term of this Warrant.
 
COVENANTS OF THE COMPANY.
 
Covenants as to Exercise Shares.  The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof.  The Company further covenants and agrees that the
Company will at all times during the Exercise Period have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.  If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.
 
2

--------------------------------------------------------------------------------


 
No Impairment.  Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Articles of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.
 
Notices of Record Date.  In the event of any taking by the Company of a record
of the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.
 
REPRESENTATIONS OF HOLDER.
 
Acquisition of Warrant for Personal Account.  The Holder represents and warrants
that it is acquiring the Warrant and any shares of capital stock issued or
issuable upon exercise or conversion of the Warrant for investment purposes only
and not with a view to or for resale in connection with any distribution or
public offering thereof within the meaning of the Act (as defined below).  The
Holder also represents that the entire legal and beneficial interests of the
Warrant and Exercise Shares the Holder is acquiring is being acquired for, and
will be held for, the account of the Holder only.
 
Accredited Investor Status.  The Holder represents and warrants that it is
either (a) an “accredited investor” as such term is defined in Rule 501 under
the Securities Act of 1933, as amended (the “Act”) or (b) not a U.S. Person and
the offer or sale of the Debentures and this Warrant were made in an “offshore
transaction,” as that term is defined in Rule 902(h), as promulgated under the
Act.  In either event, if required by the Company, the Holder shall provide the
Company with such additional information as the Company may reasonably request
with respect to this representation and warranty.
 
Securities Are Not Registered.
 
The Holder understands that the Warrant and the Exercise Shares have not been
registered under the Act, on the basis that no distribution or public offering
of the stock of the Company is to be effected, or registered or qualified under
any applicable state securities laws.  The Holder realizes that the basis for
the exemption may not be present if, notwithstanding its representations, the
Holder has a present intention of acquiring the securities for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
securities.  The Holder has no such present intention.
 
The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available.
 
The Holder is aware that neither the Warrant nor the Exercise Shares may be sold
pursuant to Rule 144 adopted under the Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, and
the resale following the required holding period under Rule 144.
 
3

--------------------------------------------------------------------------------


 
The Holder is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company.  The Holder
is experienced in making investments of this type and has such knowledge and
background in financial and business matters that the Holder is capable of
evaluating the merits and risks of this investment and protecting its own
interests.
 
Disposition of Warrant and Exercise Shares.
 
Except for transfers by the Holder to its affiliates in compliance with all
applicable securities laws, the Holder further agrees not to make any
disposition of all or any part of the Warrant or Exercise Shares in any event
unless and until:
 
The Company shall have received a letter secured by the Holder from the
Securities and Exchange Commission stating that no action will be recommended to
the Commission with respect to the proposed disposition; or
 
There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with said
registration statement; or
 
The Holder shall have shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, for the Holder to the effect
that such disposition will not require registration of such Warrant or Exercise
Shares under the Act or any applicable state securities laws.
 
The Holder understands and agrees that all certificates evidencing the Exercise
Shares to be issued to the Holder may bear the following, or similar, legend (in
addition to any legend required under applicable state securities laws, the
Company’s Bylaws, or as provided elsewhere in this Warrant):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR QUALIFIED UNDER ANY APPLICABLE SECURITIES
LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND QUALIFICATION UNDER SUCH STATE SECURITIES LAWS OR AN OPINION
OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
AND/OR QUALIFICATION IS NOT REQUIRED.
 
ADJUSTMENTS AND NOTICES.  The Exercise Price and the number of Exercise Shares
issuable upon exercise of this Warrant shall be subject to adjustment from time
to time in accordance with this Section 5.
 
Subdivision, Stock Dividends, or Combinations.  In case the Company shall at any
time after the commencement of the Exercise Period subdivide the outstanding
Common Stock or shall issue a stock dividend with respect to the Common Stock,
the Exercise Price in effect immediately prior to such subdivision or the
issuance of such dividend shall be proportionately decreased, and in case the
Company shall at any time after the commencement of the Exercise Period combine
the outstanding shares of Common Stock, the Exercise Price in effect immediately
prior to such combination shall be proportionately increased, in each case
effective at the close of business on the date of such subdivision, dividend or
combination, as the case may be.
 
4

--------------------------------------------------------------------------------


 
Reclassification, Exchange, Substitution, In-Kind Distribution.  Upon any
reclassification, exchange, substitution or other event after the commencement
of the Exercise Period that results in a change of the number and/or class of
the securities issuable upon exercise or conversion of this Warrant or upon the
payment after the commencement of the Exercise Period of a dividend in
securities or property other than shares of Common Stock, the Holder shall be
entitled to receive, upon exercise or conversion of this Warrant, the number and
kind of securities and property that Holder would have received if this Warrant
had been exercised or converted immediately before the record date for such
reclassification, exchange, substitution, or other event or immediately prior to
the record date for such dividend.  The Company or its successor shall promptly
issue to Holder a new warrant for such new securities or other property.  The
new warrant shall provide for adjustments which shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Section 5 including,
without limitation, adjustments to the Warrant Price and to the number of
securities or property issuable upon exercise or conversion of the new
warrant.  The provisions of this Section 5.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events and successive
dividends.
 
Consolidation, Merger, Sale, and the Like.  In case of any (i) merger or
consolidation of the Company into or with another corporation where the Company
is not the surviving corporation (but including a merger for the purpose of
reincorporating in a new domicile) (ii) sale, transfer or lease (but not
including a transfer or lease by pledge or mortgage to a bona fide lender) of
all or substantially all of the assets of the Company or (iii) sale by the
Company’s stockholders of 50% or more of the Company’s outstanding securities in
one or more related transactions, the Company, or such successor or purchasing
corporation, as the case may be, shall duly execute and deliver to the Holder
hereof a new warrant so that the Holder shall have the right to receive upon
exercise or conversion of the unexercised or unconverted portion of this
Warrant, at a total purchase price not to exceed that payable upon the exercise
or conversion of the unexercised or unconverted portion of this Warrant, and in
lieu of shares of Common Stock theretofore issuable upon exercise or conversion
of this Warrant, the kind and amount of shares of stock, or other securities,
money and other property in lieu of such shares of stock, receivable upon or as
a result of such reorganization, merger or sale by a holder of the number of
shares of Common Stock for which this Warrant is exercisable or convertible
immediately prior to such event.  Such new warrant shall provide for adjustments
that shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 5.  The provisions of this Section 5.3 shall
similarly apply to successive reorganizations, mergers, and sales.
 
In each case of an adjustment or readjustment of the Exercise Price pursuant to
this Section 5, the Company, at its expense, shall compute such adjustment or
readjustment in accordance with the provisions hereof and prepare a certificate
showing such adjustment or readjustment, and shall mail such certificate, by
first class mail, postage prepaid, to the Holder at the Holder’s address as
shown in the Company’s books.  The certificate shall set forth such adjustment
or readjustment, showing in reasonable detail the facts upon which such
adjustment or readjustment is based, including a statement of , if applicable,
the type and amount, if any, of other property which at the time would be
received upon exercise of this Warrant.
 
FRACTIONAL SHARES.  No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto.  All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share.  No payments shall be made by the Company in
respect of any fractional shares otherwise issuable pursuant to this Warrant.
 
NO STOCKHOLDER RIGHTS.  This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.
 
TRANSFER OF WARRANT.  Subject to applicable laws, the restriction on transfer
set forth on the first page of this Warrant and in Section 4.4 and the terms of
any applicable stockholders, investor rights, or similar agreement, this Warrant
and all rights hereunder are transferable, by the Holder in person or by duly
authorized attorney, upon delivery of this Warrant and the form of assignment
attached hereto to any transferee designated by Holder, provided that the
transferee shall have signed an investment letter in form and substance
satisfactory to the Company and agreed to be bound by the provisions of this
Warrant.  Notwithstanding anything to the contrary, no partial transfer of this
Warrant shall be permitted.
 
5

--------------------------------------------------------------------------------


 
LOST, STOLEN, MUTILATED, OR DESTROYED WARRANT.  If this Warrant is lost, stolen,
mutilated, or destroyed, the Company may, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated, or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated,
or destroyed Warrant shall be at any time enforceable by anyone.
 
NOTICES, ETC.  All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by express mail or other form of
rapid communications, if possible, and if not then such notice or communication
shall be mailed by first-class mail, postage prepaid, addressed in each case to
the party entitled thereto at the following addresses:  (a) if to the Company,
to CrowdGather, Inc., 20300 Ventura Blvd., Suite 330, Woodland Hills, California
91364, Attention:  Chief Executive Officer, and (b) if to the Holder, to such
address as originally furnished to the Company by the Holder, or at such other
address as one party may furnish to the other in writing.  Notice shall be
deemed effective on the date dispatched if by personal delivery, two days after
mailing if by express mail, or three days after mailing if by first-class mail.
 
AMENDMENT.  This Warrant may be amended or otherwise modified only by a writing
signed by the Company and the Holder.
 
ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute acceptance
of and agreement to all of the terms and conditions contained herein.
 
GOVERNING LAW.  This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the internal laws of the State of Nevada.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.
 

 
CROWDGATHER, INC., a Nevada corporation
         
 
By:
        Sanjay Sabnani, Chief Executive Officer          
ATTEST: 
     
 
 

 
6

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE
 
TO:  CROWDGATHER, INC.
 
1.           The undersigned hereby elects to purchase ________ shares of the
Common Stock of CrowdGather, Inc. (the “Company”), pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full
pursuant to the terms of Section 2 of the attached Warrant, together with all
applicable transfer taxes, if any.
 
2.           Please issue a certificate or certificates representing said shares
of Common Stock in the name of the undersigned or in such other name as is
specified below:
 
________________________
(Name)
________________________
________________________
(Address)

 
3.           The undersigned represents that (i) the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment
purposes only and not with a view to, or for resale in connection with, the
distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares; (ii)  the undersigned is experienced in
making investments of this type and has such knowledge and background in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of this investment and protecting the undersigned’s own
interests; (iii) the undersigned is an “accredited investor,” as defined in Rule
501 under the Securities Act of 1933, as amended (the “Securities Act”), or not
a U.S. Person and the offer or sale of this Warrant were made in an “offshore
transaction,” as that term is defined in Rule 902(h); (iv) the undersigned
understands that the shares of Common Stock issuable upon exercise of this
Warrant have not been registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, which
exemption depends upon, among other things, the bona fide nature of the
investment intent as expressed herein, and, because such securities have not
been registered under the Securities Act, they must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; (v) the undersigned is aware that the aforesaid
shares of Common Stock may not be sold pursuant to Rule 144 adopted under the
Securities Act unless certain conditions are met and until the undersigned has
held the shares for the period prescribed by Rule 144; and (vi) the undersigned
agrees not to make any disposition of all or any part of the aforesaid shares of
Common Stock unless and until there is then in effect a registration statement
under the Securities Act covering such proposed disposition and such disposition
is made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.
 
_________________________________
(Date)
_________________________________
(Signature)
_________________________________
(Print name)

 
7

--------------------------------------------------------------------------------


 
ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
 
Name:________________________________________________
 
 
Address:______________________________________________                                                                                                    
(Please Print)
 
Dated:__________________________________________, 200__
 
Holder’s
Signature:_____________________________________________
 
Holder’s
Address:______________________________________________
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 
 
8